Campbell, J.,
delivered the opinion of the court.
The assessment of land in Noxubee County in 1876, by *142order of the Board of Supervisors,.was subject to the provisions of the act entitled “An act to enable the Board of Supervisors of the several counties in this State to correct the assessment-roll of 1875,” .approved February 26, 1876 (Sess. Acts, 257 et seq.), as to the time when it should be • presented by the assessor and be acted on by the board. Under that act it was the duty of the Board of Supervisors to meet on the first Monday of July, at which time the assessor was to present his assessment-roll, to be acted on by the board as required by law.
The Board of Supervisors of Noxubee County, in the exercise of the discretion conferred by the fourth section of the act cited above, ordered a new assessment of the land of that county; but, in making it, the act by virtue of which it was made was not conformed to as to the time when the assessment-roll was required to be returned by the assessor and acted on by the board.
The action of the board in ordering a new assessment was an abandonment of that of 1875, and although the assessment-roll of 1875 still existed in the hands of the collector, his proceeding in selling the land in controversy for taxes was under the assessment of 1876, and the validity of the sale must be tested by the assessment of the land made in 1876. It was not made in conformity to the law governing it. That law required the assessment-roll made in 1876 to be presented by the assessor to the Board of Supervisors for its action on the first Monday of July, 1876. It was not presented to the board at the time required, but was filed in the clerk’s office on the first Monday of August, and considered and approved by the board on the first Monday in September, 1876, in accordance with the provisions of the general revenue law of April 15, 1876, which was inapplicable to it. The assessment of land contemplated by the last-mentioned act was that to be first made in 1879. Selden et al. v. Coffee, 55 Miss. 41.
*143The failure to present the assessment-roll to the Board of Supervisors on the first Monday of July, 1876, made it void, and all subsequent proceedings based on it illegal.
Judgment affirmed.